Case 4:82-cv-00866-DPM Document 5625 Filed 06/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al. PLAINTIFFS
No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al. DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN INTERVENORS
ORDER

Having received no objections, the Court approves Ms. Powell’s
invoice for January 2020, Doc. 5564, and authorizes payment. The
Court attaches Ms. Powell’s bill for February, March, and April 2020.
The Court will authorize payment if there are no objections after

seven calendar days. Ne 5034.
So Ordered.

PVA shel fF
D.P. Marshall Jr.
United States District Judge

 

fr \
fo ) Aho VAD

ANSTU C a0 AL

 
Case 4:82-cv-00866-DPM Document 5625 Filed 06/08/20 Page 2 of 2

June 2, 2020 15401 Chenai Pkwy
Apt. 2301
Little Rock, AR 72211

The Honorable D. Price Marshall, Jr.
Chief Judge, United States District Court
Eastern District of Arkansas

600 West Capitol, Room D258

Little Rock, AR 72201-3325

Re: Fees for February, March, April 2020
Your Honor,

Per your Order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD’s and JNPSD’s implementation of the areas of Plan 2000 that
remain under Court supervision. An asterisk at the beginning of an entry denotes fees that have
been equally divided between the two districts. Fees for PCSSD total $1800.00. The total for
JINPSD is $600.00. The total reimbursement request is $2400.00. Please be advised that due to a
miscommunication on my part, I did not participate in the May telemeeting with the parties.

PCSSD

*Feb 26 - Status Meeting - 1 hour ($150)

Mar 6 - Participated in Handbook Committee meeting - 4 hours ($1200)
*Mar 26 - Status Meeting - 1 hour ($150)

* Apr 29 - Status Meeting - | hour ($150)

*May 6 - Status Update Hearing - Flat rate ($150)

PCSSD TOTAL $1860.00

JNPSD

*Feb 26 - Status Meeting - 1 hour ($150)

*Mar 26 - Status Meeting - 1 hour ($150)

* Apr 29 - Status Meeting - 1 hour ($150)

*May 6 - Status Update Hearing - Flat rate ($150)
JINPSD TOTAL $600.00

Please contact me if you have any questions related to this request.

Sincerely,

7) Mie k. Soule.
Margie L. Poweil
Court Expert
